 1
 2
                                                                           FILED
 3                                                                           AUG O7 2019

 4                                                                  CLERK,     u.s rn~-;-~-.,,cr COURT
                                                                  SOUTHl::RN     S'f~:C'T OF- t.;ALll=ORNIA
                                                                  BY                    _I:.rc ,:,:_n_-_:' '
 5
 6

 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND THOMAS GARCIA, Jr.,                      Case No. 3:19-cv-00647-WQH-BGS
     Booking # 1902300268,
12
                                         Plaintiff,   ORDER DISMISSING CIVIL
13                                                    ACTION FOR FAILING TO STATE
                          vs.                         A CLAIM PURSUANT
14
     RAYMOND MADDEN,                                  TO 28 U.S.C. § 1915(e)(2) AND
15                                                    § 1915A(b) AND FOR FAILING
     Superintendent I CSP Warden,
                                                      TO PROSECUTE IN COMPLIANCE
16                                    Defendant.      WITH COURT ORDER
17                                                    REQUIRING AMENDMENT
18
19           Plaintiff Raymond Thomas Garcia, Jr., formerly incarcerated at the San Bernardino
20   County Sheriff Department's Central Detention Center, and proceeding prose, submitted
21   this civil rights action pursuant to 42 U.S.C. § 1983 on April 5, 2019, together with a motion
22   to proceed in forma pauperis, and followed by several miscellaneous filings. (See ECF Nos.
23   1, 2, 4, 7.)
24          While the basis for his claims was not at all clear, the Court liberally construed
25   Plaintiffs Complaint as a challenge to the validity of both his past terms of imprisonment,
26   as well as his current term of confinement. (See Compl., ECF No. 1 at 1, 4-5, 11-13.)
27   Plaintiff sought monetary damages for every day he claims to have been "wrongfully held"
28   dating back to 2008, and he alleged Defendant Madden, the Warden of Centinela State

                                                                                    3: 19-cv-00647-WQH-BGS
 1 Prison, together with the California Department of Corrections and Rehabilitation, and
 2   other state prison and Bureau of Prison Terms officials were liable for having miscalculated
 3   his custody credits and lengthening his term of imprisonment. (Id. at 5, 8, 11-13.)
 4   I.    Procedural History
 5         On June 5, 2019, the Court granted Plaintiff leave to proceed in forma pauperis, but
 6   dismissed his Complaint for failing to state any claim upon which relief could be granted
 7   pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b), and denied his miscellaneous
 8   motions as moot. (See ECF No. 8.) Plaintiff was advised of his pleading deficiencies, and
 9   the Court gave him forty-five days in which to file an amended complaint that fixed them.
IO   (Id. at 4-9.) Plaintiff was also cautioned, however, that if he failed to file an amended
11   complaint that alleged a plausible claim for relief and complied with Fed. R. Civ. P. 8(a)
12   within that time, the Court would dismiss his case. (Id. at 8-9 & n.2; see also Lira v.
13   Herrera, 427 F .3d 1164, 1169 (9th Cir. 2005) ("If a plaintiff does not take advantage of
14   the opportunity to fix his complaint, a district court may convert the dismissal of the
15   complaint into a dismissal of the entire action.")).
16          Two months have passed since the Court issued its June 5, 2019 Order, and more
17   than two weeks have come and gone since Plaintiffs amended complaint was due. But to
18   date, Plaintiff has not filed an amended complaint, and has not requested an extension of
19   time in which to do so. 1 "The failure of the plaintiff eventually to respond to the court's
20
21
22   1
       On June 10, 2019, just five days after the Court issued its Order, Plaintiff filed a Notice
23   of Change of Address. (See ECF No. 9.) When the Court's June 5, 2019 Order was returned
     undelivered by the U.S. Post Office with a notation that Plaintiff was no longer in custody
24
     on June 18, 2019, the docket reflects the Clerk of Court re-mailed the Court's June 5, 2019
25   Order to Plaintiff at his new address in Rialto, California. (See ECF No. 8). The June 18,
     2019 re-mailing has not been returned undelivered. When "[o]fficial court records show
26
     that the order ... was mailed to [a party]' s address of record," that "is enough to raise the
27   applicable presumption" that the party received the document. Sabbath v. United States,
     No. LA CR 07-01130-VBF, 2015 WL 13048618, at *2 (C.D. Cal. Jan. 18, 2015); Quansah
28
     v. 7-Eleven Store No. 25561, 2009 WL 1885621, *2 (N.D. Cal. June 30, 2009).
                                                   2
                                                                              3:19-cv-00647-WQH-BGS
 1 ultimatum-either by amending the complaint or by indicating to the court that [he] will not
 2   do so-is properly met with the sanction of a Rule 41 (b) dismissal." Edwards v. Marin Park,
 3   356 F.3d 1058, 1065 (9th Cir. 2004).
 4   II.   Conclusion and Orders
 5         Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
 6   based on Plaintiffs failure to state a claim upon which § 1983 relief can be granted pursuant
 7   to 28 U.S.C. § 1915(e)(2)(B)(ii) and§ 1915A(b)(l), and his failure to prosecute pursuant
 8   to Fed. R. Civ. P. 41(b) in compliance with the Court's June 5, 2019 Order.
 9         The Court further CERTIFIES that an IFP appeal would not be taken in good faith
10   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
11   dismissal and close the file.
12         IT IS SO ORDERED.
13
14   Dated:      t(~
15                                                                  . Hayes
                                                                  District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                                                              3: 19-cv-00647-WQH-BGS
